                Case 6:20-cv-00783-ADA Document 14 Filed 09/11/20 Page 1 of 1

                                          United States District Court
                                           Western District of Texas
                                                    Waco
                                              Deficiency Notice


To:             Mort, Raymond W III
From:           Court Operations Department, Western District of Texas
Date:           Friday, September 11, 2020
Re:             06:20-CV-00783-ADA / Doc # 10 / Filed On: 09/11/2020 01:21 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Filed under the wrong Motion type, BUT corrected with the filing of document 11. Please consider filing a
motion to withdraw document 10 from the case as it was filed in error.
